Citation Nr: 1138521	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from August 1950 to April 1952; he thereafter was a member of the Marine Corps Reserve with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that, in part, denied his claim of entitlement to service connection for a right knee disorder.  

In October 2009, the Board remanded the case for additional development.  The case has now been returned to the Board for appellate review.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

While the case was in remand status, the appellant submitted additional documents pertaining to his claim to the Board (in September 2011).  Review of those documents by the RO has not taken place.  While referral to the RO of evidence received directly by the Board is required pursuant to the provisions of 38 C.F.R. § 20.1304, because the claim for service connection for a right knee disorder is granted in the decision below, the appellant is not prejudiced by the lack of RO review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Likewise, the appellant is not prejudiced by the failure of the AMC/RO to issue a supplemental statement of the case (SSOC) after the receipt of the appellant's service personnel records on August 15, 2011 (after the August 2, 2011 SSOC was issued).  See 38 C.F.R. §§ 19.31, 19.37.


FINDING OF FACT

The evidentiary record raises a reasonable doubt as to whether the Veteran's right knee arthritis had its onset during, or as a result of, active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the evidence is in equipoise that his right knee arthritis was incurred due to active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the determination reached in this case regarding the right knee disorder service connection claim, a discussion addressing whether VA's duties to notify and assist the Veteran have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the appellant in the development of that claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types, and circumstances of service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).  

Certain chronic disabilities, including arthritis, will be considered to have been incurred in service if manifested to a degree of 10 percent or more within one year following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), for residuals of injury incurred or aggravated during inactive duty training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.6.  Review of the appellant's service personnel records and service medical records reveals that he was on ACDUTRA at the Mare Island Naval Shipyard from August 3, 1957, to August 17, 1957, and that he was also on ACDUTRA at the Navy and Marine Corps Reserve Training Center (N+MCRTC), in San Bernardino, California, from August 2, 1958, to August 15, 1958.

Review of the evidence of record reveals that the appellant is currently diagnosed with degenerative arthritis of the right knee.  The appellant's service medical records indicate that he was examined on August 3, 1957, and found qualified for duty.  A notation of 'No defects' was included in the associated note.  An August 9, 1957, service medical treatment record indicates that the appellant sought treatment for his left knee after falling over a large rock while in the field the previous night.  On physical examination, there was a contusion and the appellant was restricted to light duty.  On August 17, 1957, the appellant was examined and found physically qualified; the space for defects noted was left blank.  A July 29, 1958, report of medical history form includes a notation of arthritis and swollen painful joints; the associated doctor's note indicates that this was asymptomatic and not considered disabling - however, the affected joint was not identified.  The appellant was subsequently examined twice in August 1958, and found physically qualified.  Again, the spaces for defects noted were left blank.  

Thus, the appellant's service medical records do not include any mention of right knee trauma or right knee problems.  There is no indication of any diagnosis of, or treatment for, any right knee disorder.  This is evidence which tends to suggest that the appellant's current right knee arthritis is not related to any incident of his active military service.

Pursuant to a Board remand, the appellant underwent a VA medical examination in February 2010.  The appellant described running into a pipe that struck his right kneecap while he was on ACDUTRA.  After examining the appellant, the VA examiner concluded that it was more likely than not that the appellant's current right knee arthritis was caused by the described in-service injury given the mechanism of blunt trauma to the patella.  The examiner was unable to discern anything else that would have led to the current right knee arthritis.

A December 2001 private treatment report indicates that the appellant had undergone bilateral knee arthroscopies in approximately 1992 by a Dr. K.  An officer who had served with the appellant in the reserves submitted a written statement (in January 2006) in which he recalled that the appellant had seriously injured his knee while performing maneuvers in the field during a Marine summer camp; however, the affected knee was not identified.  The appellant has submitted written statements in which he reported incurring a right knee injury while on ACDUTRA during the summer of 1957.  A private orthopedist statement, dated January 31, 2007, indicates that the appellant's current degenerative arthritis of the right knee is likely caused by a military injury and that the injury described by the appellant could have caused the current degenerative arthritis.

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his orthopedic symptoms, as well as the symptoms relating to his right knee problems.

However, there is no medical evidence demonstrating continuity of treatment from service separation to the present.  While the lack of contemporaneous medical records may be a fact the Board can weigh against a veteran's lay evidence, the mere lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, supra.  Moreover, while an opinion concerning medical diagnosis or causation offered by a person who is not qualified through education, training or experience to provide such an opinion is not competent medical evidence, there is no requirement that the competent evidence be medical in nature when the determinative issue involves either medical diagnosis or etiology.  A layperson is competent to report observable symptomatology of an injury or illness.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is also considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, supra. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

TheUnited States Court of Appeals for Veterans Claims has set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, then the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that a veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  Indeed, a veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds the appellant to be credible in his account of running into a pipe during his August 1957 period of ACDUTRA, and concedes, for the purpose of the present decision, that the appellant struck his right patella on a hard object during a period of ACDUTRA and that he experienced right knee pain thereafter.  However, this alone cannot serve as a basis for a grant of service connection.  While the Board presumes the appellant's account of the in-service injury to his right knee to be credible, the claims file still must contain medical evidence of a nexus between the claimed in-service injury and his current disability in order for service connection to be granted on a direct basis. 

In this case, lay evidence of an injury to the appellant's knee during a period of ACDUTRA in 1957 exists.  Subsequently, in July 1958, there is the first clinical mention of joint problems/arthritis; said condition was found to be asymptomatic.  More recently, private physician and VA physician statements have indicated that the appellant's current right knee arthritis is consistent with his description of a right patellar injury in service in the late 1950s.

While it is possible that the current right knee arthritis is due to some post-service occurrence, since there is competent medical evidence of record on both sides of the question of whether the current right knee arthritis occurred as a result of the reported in-service injury, and resolving reasonable doubt in favor of the appellant, the Board finds that it is as likely as not that the appellant's current condition of right knee arthritis is a residual of his August 1957 knee trauma.  With application of the benefit of the doubt, service connection is therefore granted for the residuals of the in-service injury, namely right knee arthritis.

Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  In this case, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed right knee arthritis is related to injury he incurred in service during a period of ACDUTRA.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's right knee disorder diagnosed as arthritis is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for right knee arthritis.


ORDER

Service connection is granted for right knee arthritis.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


